Exhibit 10.22.3

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made as of August 22, 2013 by and
between Broadway Financial Corporation (the “Company”), a Delaware corporation
and parent company of Broadway Federal Bank, f.s.b., and National Community
Investment Fund (“Investor”).

 

W I T N E S S E T H

 

WHEREAS, Investor owns, or has a contractual right to receive, shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) or, in
lieu thereof, shares of the Company’s Series F Common Stock Equivalent;

 

WHEREAS, pursuant to the terms of that certain letter agreement (the “Letter
Agreement”) dated August 22, 2013 between the Company and Investor, Investor and
its successors and assigns (collectively hereinafter referred to as “Investor”)
have the right to exchange any voting common stock held by them for Non-Voting
Stock (as defined in the Letter Agreement), in order to effect a reduction of
its or their ownership of voting securities to 4.9% of the voting securities of
the Company, as determined on a fully-diluted basis; and

 

WHEREAS, Investor wishes to exercise its right pursuant to the Letter Agreement
to exchange 698 shares of the Company’s Series F Common Stock Equivalent (the
“Exchanged Shares”) which it has a contractual right to receive from the Company
for 6,982 shares of Non-Voting Stock (the “Replacement Shares”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

ARTICLE 1
 EXCHANGE TRANSACTION

 

1.1          Exchange.  Subject to the terms and conditions of this Agreement,
at the Closing (as defined below), Investor shall deliver to the Company the
Exchanged Shares, and, in exchange therefor, the Company shall issue and deliver
to Investor the Replacement Shares, delivered in certificated form, registered
in Investor’s name and address.

 

ARTICLE 2
 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Investor as follows:

 

2.1          Organization; Qualification. The Company is a corporation duly
incorporated and validly existing under the laws of the State of Delaware. The
Company has all requisite corporate power to execute and deliver this Agreement,
to issue and exchange the Replacement Shares for the Exchanged Shares and
otherwise to carry out the provisions of this Agreement.

 

2.2          Authorization; Valid and Binding Obligation. All corporate action
on the part of the Company, its officers, directors and stockholders necessary
for the authorization of this

 

--------------------------------------------------------------------------------


 

Agreement, the performance of all obligations of the Company hereunder and the
authorization and exchange of the Replacement Shares for the Exchanged Shares
pursuant hereto has been taken. The Replacement Shares, including the Common
Stock issuable upon conversion of the Replacement Shares, when so issued, sold
and delivered against receipt of the consideration therefor in accordance with
the provisions of this Agreement, shall be duly and validly issued, fully paid
and non-assessable. This Agreement has been duly executed and delivered by the
Company and constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

2.3          Capitalization.    The Company has disclosed to Investor in writing
the capitalization of the Company that will be in effect immediately after the
Closing.

 

ARTICLE 3
 REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

Investor represents and warrants to the Company as follows:

 

3.1          Authorization; Valid and Binding Obligation. Investor has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  This Agreement constitutes the valid and binding
obligation of Investor, enforceable against it in accordance with its terms,
assuming the due authorization, execution and delivery hereof by the Company.

 

3.2          Title to Shares.  Investor has valid title to the Exchanged Shares,
free and clear of all liens, restrictions, proxies, voting trusts, voting
agreements, encumbrances and claims of any kind. At the Closing, the Company
shall acquire valid title to and beneficial and record ownership of the
Exchanged Shares being transferred by Investor pursuant to this Agreement.

 

ARTICLE 4
CLOSING

 

4.1          Closing.  The Closing of the transactions contemplated by this
Agreement (“Closing”) shall take place simultaneously with the execution of this
Agreement either by mail, virtually through the Internet, or at the offices of
Arnold & Porter LLP, 777 South Figueroa Street, 44th Floor, Los Angeles,
California, or at such other time and place as may be mutually agreed upon by
the parties hereto.

 

4.2          Deliveries at the Closing.

 

(a)           By Investor. At the Closing, Investor shall deliver or cause to be
delivered to the Company or, if applicable, the transfer agent for the
Replacement Shares, certificates representing the Exchanged Shares owned by
Investor free and clear of all liens, encumbrances, pledges and claims of any
kind, accompanied by instruments of transfer sufficient to transfer such stock
to the Company.

 

(b)           By the Company. At the Closing, the Company shall deliver the
Replacement Shares to Investor, including the certificates specified in Section
1.1.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 5
MISCELLANEOUS

 

5.1          Survival of Representations, Warranties and Covenants.  The
representations, warranties, agreements and covenants made by each party in this
Agreement shall survive execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby notwithstanding any
investigation, audit or review made at any time by any party to this Agreement
and notwithstanding the delivery of any documents, exhibits, schedules or
certificates pursuant to this Agreement.

 

5.2          Further Assurances.  Each party will at any time and from time to
time execute, acknowledge, deliver and perform all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
necessary to carry out the provisions and intent of this Agreement.

 

5.3          Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earliest of: (i) personal delivery to the party to be notified;
(ii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iii) one (1) business day after
deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt. All
communications shall be sent to each party as follows:

 

If to the Company:

 

Broadway Financial Corporation

5055 Wilshire Boulevard, Suite 500

Los Angeles, CA 90036

Attention: Wayne-Kent A. Bradshaw, President and CEO

 

with a copy to:

 

Arnold & Porter LLP

777 South Figueroa Street, 44th Floor

Los Angeles, CA 90017

Attention: James R. Walther, Esq.

 

3

--------------------------------------------------------------------------------


 

If to Investor:

 

National Community Investment Fund

135 South LaSalle

Chicago, IL  60603

Attention:  Saurobh Narain

 

with copies to:

 

Dentons

1301 K Street, N.W.

Suite 600, East Tower

Washington, D.C.  20005-3364

Attention:  Matthew Dyckman

 

5.4          Entire Agreement.  This Agreement contains the entire understanding
of the parties in respect of its subject matter and supersedes all prior
agreements and understandings between or among the parties with respect to such
subject matter.

 

5.5          Expenses. The parties shall pay their own fees and expenses,
including their own counsel fees, incurred in connection with this Agreement or
any transaction contemplated by this Agreement.

 

5.6          Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, cancelled or discharged, except by written instrument executed by
each of the parties. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.

 

5.7          Binding Effect; Assignment. Except as otherwise provided herein,
the rights and obligations of this Agreement shall bind and inure to the benefit
of the parties and their respective successors and legal assigns. The rights and
obligations of this Agreement may not be assigned by any of the parties without
the prior written consent of the other parties. Any assignment in violation of
this Section 5.7 shall be void and of no force or effect.

 

5.8          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile or PDF
signatures shall be deemed originals for all purposes.

 

5.9          Headings. The headings contained in this Agreement are for
convenience of reference only and are not to be given any legal effect and shall
not affect the meaning or interpretation of this Agreement.

 

4

--------------------------------------------------------------------------------


 

5.10        Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Delaware, all rights and remedies being
governed by said laws, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws.

 

IN WITNESS WHEREOF, each of the parties, intending to be legally bound, has
executed this Agreement or have caused this Agreement to be executed by their
duly authorized representatives as of the date first above written.

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

By:

/S/ Wayne-Kent A. Bradshaw

 

Name:

Wayne-Kent A. Bradshaw

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

NATIONAL COMMUNITY INVESTMENT FUND

 

 

 

 

 

By:

/S/Saurabh Narain

 

Name:

Saurabh Narain

 

Title:

Chief Executive

 

5

--------------------------------------------------------------------------------